EXHIBIT 10.26

 

KNIGHT CAPITAL GROUP, INC.

AMENDED AND RESTATED

2009 INDUCEMENT AWARD PLAN

RESTRICTED STOCK AGREEMENT

 

Name of Grantee:

  

Restricted Stock:

  

                                 shares of Class A Common Stock, $0.01 par
value, of Knight Capital Group, Inc. ("Shares")

Price on Date of Grant:

  

$                                

Grant Date:

  

Dates Upon Which

Restrictions Lapse:

  

            Shares, on             

  

            Shares, on             

  

            Shares, on             

 

*        *        *        *        *         *        *        *

 

This Restricted Stock Agreement (this “Agreement”) is executed and delivered as
of the Grant Date by and between Knight Capital Group, Inc. (the “Company”) and
the Grantee. The Grantee and the Company hereby agree as follows:

 

1.   The Company, pursuant to the Amended and Restated 2009 Inducement Award
Plan (the “Plan”), which is incorporated herein by reference, and subject to the
terms and conditions thereof, hereby grants to the Grantee the above mentioned
Shares of Restricted Stock in exchange for a payment of $0.01 (the “Per Share
Price”) which represents payment of the par value of the Shares of Restricted
Stock.

 

2.   From the Grant Date until the date on which the restrictions applicable to
the Shares shall lapse (each such period, a “Restricted Period”) as set forth
above, the Grantee may not sell, assign, transfer, donate, pledge or otherwise
dispose of Shares subject to a Restricted Period. Each certificate representing
Restricted Stock shall bear the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE COMPANY.

 

The Grantee shall be entitled to have such legend removed from such certificate
when all restrictions with respect to the Shares of Restricted Stock covered
thereby have lapsed. All restrictions imposed on Restricted Stock shall lapse
upon the expiration of the Restricted Period applicable to such Shares (as
indicated above).



--------------------------------------------------------------------------------

3.   Except as otherwise provided in Grantee’s Offer Letter of Employment
Agreement, as applicable, with an affiliated entity of the Company, if the
Grantee's employment with, or provision of services to, the Company shall
terminate for any reason other than such Grantee's death or disability while
Shares are subject to a Restricted Period, all Shares held by the Grantee still
subject to a Restricted Period shall be forfeited upon such termination and the
Per Share Price paid with respect to such Shares shall be refunded to the
Grantee. In the event of the Grantee's death or disability, the restrictions and
forfeiture conditions applicable to the Restricted Stock shall lapse, and the
Restricted Stock shall be deemed fully vested in accordance with the terms of
the Plan.

 

4.   In the event of a Change-In-Control (as defined in the Plan), the
restrictions and forfeiture conditions applicable to the Restricted Stock shall
lapse, and the Restricted Stock shall be deemed fully vested in accordance with
the terms of the Plan.

 

5.   During the Restricted Period, the Grantee shall have the right to vote
Shares of Restricted Stock and to receive any dividends or distributions paid on
such Shares, which dividends or distributions shall be subject to such
restrictions as are deemed appropriate by the Committee.

 

6.   The Shares shall be appropriately adjusted to reflect any stock dividend,
stock split, combination or exchange of shares or other change in capitalization
with a similar substantive effect upon the Plan or the Restricted Stock. The
Committee shall have the power and sole discretion to determine the nature and
amount of the adjustment to be made, if any. Any adjustment so made shall be
final and binding.

 

7.   The Company shall withhold all applicable taxes required by law from all
amounts paid in respect of the Shares upon the vesting of, or lapse of
restrictions on, any or all of the Shares. The Grantee may satisfy the
withholding obligation by paying the amount of any taxes in cash or, with the
approval of the Committee, shares of stock may be deducted from the payment to
satisfy the obligation in full or in part. The amount of the withholding and the
number of shares to be deducted shall be determined by the Committee with
reference to the Fair Market Value of the stock when the withholding is required
to be made.

 

8.   Except with the consent of the Committee, no Shares shall be assignable or
transferable except by will or by the laws of descent and distribution while
such shares remain subject to a Restricted Period.

 

9.   Nothing herein shall obligate the Company or any Subsidiary or Affiliate of
the Company to continue the Grantee’s employment for any particular period or on
any particular basis of compensation.

 

10.   The obligation of the Company to deliver Shares under this Agreement is
specifically subject to all provisions of the Plan and all applicable laws,
rules, regulations and governmental and stockholder approvals.

 

11.   Any notice by the Grantee to the Company hereunder shall be in writing and
shall be deemed duly given only upon receipt thereof by the Company at its
principal offices. Any notice by the Company to the Grantee shall be in writing
and shall be deemed duly given if mailed to the Grantee at the address last
specified to the Company by the Grantee.

 

12.   The grant of Shares herein is not enforceable until this Agreement has
been signed by the Grantee and the Company. By executing this Agreement, the
Grantee shall be deemed to have accepted and consented to any action taken under
the Plan by the Committee, the Board or its delegates.

 

2



--------------------------------------------------------------------------------

13.   No change or modification of this Agreement shall be valid unless it is in
writing and signed by the parties hereto.

 

14.   The validity and construction of this Agreement shall be governed by the
laws of the State of Delaware.

 

15.   Any capitalized term, to the extent not defined herein, shall have the
same meaning as set forth in the Plan

 

16.   This Agreement, together with the Plan, sets forth all of the promises,
agreements, conditions, understandings, warranties and representations between
the parties hereto regarding the Shares, and there are no promises, agreements,
conditions, understandings, warranties or representations, oral or written,
express or implied, between them regarding the Shares other than as set forth
herein or therein. This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan are also provisions of this
Agreement. If there is a difference or conflict between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan will
govern.

 

17.   The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code (the “Code”) to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted and be administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, the Grantee shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payment shall be due to the Grantee under this Section 3 of this Agreement until
the Grantee would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. Any payments
described in this Plan that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
to the contrary in this Agreement or the Plan, to the extent that any Awards are
payable upon a separation from service and such payment would result in the
imposition of any individual excise tax and late interest charges imposed under
Section 409A of the Code, the settlement and payment of such Awards shall
instead be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier).

 

By signing this Agreement, the Grantee accepts and agrees to all of the
foregoing terms and provisions and to all of the terms and provisions of the
Plan incorporated herein by reference and confirms that he has received a copy
of the Plan.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Grantee has hereunto set his hand as of
the Grant Date.

 

KNIGHT CAPITAL GROUP, INC.

By:

 

                                  

  Thomas M. Joyce  

Chairman and Chief Executive Officer

 

Grantee:  

 

 

 

4